DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to amendments filed 02/26/2021. Claims 10 and 19 are previously cancelled; Claims 1, 20, 22 and 29 are currently amended. Claims 1-9, 11-18, 20-30 are pending for examination.

Response to Arguments
2.         Applicant’s arguments filed on 02/26/2021 with respect to claims 1, 20, 22 and 29 have been considered but are moot in view of the new ground of rejection necessitated by Applicant’s amendment.

	Applicant’s arguments filed on 02/26/2021 with respect to claims 1, 22 and 29 have been considered but are they are not persuasive.
	Regarding Claim 1, 22 and 29, applicant recites that Papaskellariou (US 2016/0050667 A1) fails to disclose “the UL channel usage beacon signal indicating that at least portion of frequency bandwidth of the unlicensed frequency band is reserved”, because nothing in Papaskellariou discusses that UE transmits a channel usage beacon signal in SF#1 220 indicating that SF# 2 1230 is reserved for UE 114. Examiner stated that the claim limitation is broader, wherein the claim limitation requires that UE transmits UL beacon signal indicating a portion of unlicensed band is reserved. Wherein Papaskellariou still teaches the claim limitations, w.r.to. Instant specification for the claim. See Papaskellariou teaches- UE 114 transferring to eNB 102 on an unlicensed 
	Regarding Claim 1, 22 and 29, Lu (US 2017/0150517 A1) still teaches the currently amended claim limitations “transmitting, via the resource set, a connection request message including a device identifier, the connection request message transmitted by the UE in synchronization with the subframe boundary within the time resources of the resource set and in a subframe immediately after the subframe boundary, to access a cell that operates in the unlicensed radio frequency spectrum band.” See Lu teaches- In LTE-A system, when uplink unsynchronized, the UE 102 sends a request, using time and frequency resources (i.e. 1 RB and 1 subframe-2nd Sub/middle one considered) of an SR (i.e. subframe boundary), within 3 subframes of the the RACH preamble in Fig. 9. Then when UE 102 is not connected with the RBS 101/BS, the UE 102 sends a request {via SR (i.e. 2nd sub) of RACH preamble of Fig. 9-see [0062]} to RBS 101 for resources granted for uplink transmission for the UE; then the uplink resource granted for the UE 102 in the response {time and frequency resources (i.e. 3rd sub of Fig. 9)-[0058] } is applied by the UE 102 for controlling signaling of connection setup/access. Hence the UE access the BS, in a subframe (3rd) immediately after the 2nd Sub of the SR (i.e. subframe boundary) of the RACH preamble in Fig. 9. (see [0047]; [0049]; [0052]; [0058])

Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.   
4.	Claims 1 and 9 are rejected under 35 U.S.C. 103 being unpatentable over Papaskellariou (US 2016/0050667 A1) in view of Kim (US 2012/0002596 A1) {Also Patented as US 8767610 B2}, in view of Ishii (US 2010/0105390 A1), in view of Lu (US 2017/0150517 A1).

Regarding claim 1, Papaskellariou teaches a method for wireless communication, comprising:
          winning a contention for access to an unlicensed radio frequency spectrum band (Abstract; [0104]; [0124] & [0125]- UE 114 senses that the unlicensed carrier is available, the UE 114 to ensure the carrier remains available before transmitting. the UE 114 obtains access to the unlicensed carrier. So UE wins a contention for access to unlicensed band.));
	transmitting, by a user equipment (UE) in synchronization with a subframe
boundary (SF# 3, 1240), an uplink (UL) channel usage beacon signal (PUSCH) ([0118]; UE 114 establish synchronization with an eNB 102 on an unlicensed carrier 1205; wherein [0136], UE 114 transmitting on an unlicensed carrier is configured by eNB 102 to attempt to transmit a PUSCH in one of P successive UL SFs {i.e. SF #2, 1230}. So it is obvious UE transmits PUSCH, in synchronization with SF# 3.) in a subframe (SF#2, 1230) prior to the subframe boundary (SF# 3, 1240) ( [0136], Fig. 12A, UE 114 transmitting to eNB 102 on an unlicensed carrier 1205, a PUSCH in one of P successive UL SFs; wherein the UE 114 transmits the PUSCH in SF#2, 1230 and The UE 114 does not transmit PUSCH in SF#3, 1240. Hence UE transmits PUSCH in SF# 2, 1230 that is immediately before SF# 3, 1240.) over a first (2nd) plurality of interleaved resource blocks(RBs) ( [0136], Fig. 12A, UE transmits PUSCH to eNB 102 on an unlicensed carrier 1205 in SF# 2, 1230 (that is before SF# 3, 1240) ; wherein UE transmits PUSCH over non-overlapping RBs{ RBs conveying transmissions for UEs and the eNB 102 is interleaved; wherein UE transmits in 2nd RBs -i.e. interleaves RBs-see [0183]})(Hence UE transmits PUSCH in SF#2 of 1205, in synchronization with SF# 3 over 2nd interleaved RBs. ), the UL channel usage beacon signal (PUSCH) indicating that at least a portion of frequency bandwidth(15 MHz) of the unlicensed radio frequency spectrum band (20 MHz) is reserved(  [0136],Fig. 12 A, UE 114 transmitting to eNB 102 on an unlicensed carrier, a PUSCH in one of successive SFs {to reserve the unlicensed carrier by occupying a percentage, of the unlicensed carrier bandwidth-see [0125]}; wherein [0183], for an unlicensed carrier with 20 MHz bandwidth, PUSCH transmission from UE in the first 15 MHz.);
	receiving a downlink (DL) channel usage beacon signal (RS) over a second(1st) plurality of interleaved resource blocks (RBs)( [0137], eNB 102 transmits a RS on the unlicensed carrier to reserve unlicensed carrier, at prior/before to the first SF {that SF has RBs conveying transmissions for UEs and the eNB 102 is interleaved; wherein BS transmits in 1st RBs -i.e. interleaves RBs-see [0183]), the DL channel usage beacon signal (RS) indicating that at least a portion of frequency bandwidth (3 MHz) of the unlicensed radio frequency spectrum band(20 MHz) is reserved ( [0137], eNB 102 transmits a RS on the unlicensed carrier to reserve unlicensed carrier { by occupying a percentage, of the unlicensed carrier bandwidth-see [0125]}; wherein [0183], for an unlicensed carrier with 20 MHz bandwidth, the eNB 102 transmits the RS in the last 3 MHz.); and
	Papaskellariou teaches transmitting, by a user equipment, an uplink (UL) channel usage beacon signal in a subframe prior to the subframe boundary.
	Papaskellariou does not teach transmitting, by a user equipment, an uplink (UL) channel usage beacon signal in a subframe immediately prior to the subframe boundary.
	However, in an analogous art, Kim teaches transmitting, an uplink (UL) channel usage beacon signal (SRS) in a subframe (Subframe #1-Fig. 4/Uplink Subframe 600, [0074]) immediately prior (last symbol of Subframe #1) to the subframe boundary (Subframe #2-Fig. 4, [0071] ) over a first plurality of interleaved resource blocks (RBs of interval 606, that are interleaved, in the frequency domain-see Fig. 6, [0071]) ( [0076], interval 606 for which a sounding reference signal (SRS) of user equipment is transmitted within one subframe is a duration where SC-FDMA symbol at the last location on a time axis of one subframe exists.) (Hence UE transmits SRS in the last symbol of Subframe #1, that is immediately prior to the subframe #2 of radio frame of Fig. 4.)
	Since Papaskellariou already discloses UE transmits an uplink channel usage beacon signal in a subframe prior to the subframe boundary it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to have applied UE transmits an uplink channel usage beacon signal in a subframe immediately prior to the subframe boundary disclosed by Kim to Papaskellariou to arrive the claimed invention. Doing so would merely involve the application of old and known features (e.g. UE transmits an uplink channel usage beacon signal in a subframe immediately prior to the subframe boundary disclosed by Kim) to another similar old and known disclosure (e.g. UE transmits an uplink channel usage beacon signal in a subframe prior to the subframe boundary by Papaskellariou) to achieve predictable results. One would motivated as such in order to provide a enhance capacity and improve throughput (Kim; [0002]).
		Papaskellariou-Kim does not teach selecting, a resource set for a physical random access channel (PRACH) based at least in part on, winning the contention for access to the unlicensed radio frequency spectrum band.
However, in an analogous art, Ishii teaches selecting, a resource set (RBs/RB group) for a physical random access channel (PRACH)( [0178]; [0185]; [0232], transport format/resource block selection section 210 determines transmission formats and allocates radio resources for RACH (RBs/RB group-see [0178]; [0185]) related to (DL-SCH) to UE. Fig. 7.) based at least in part on, upon winning the contention for access to the unlicensed (shared) radio frequency spectrum band channel) ( [0005]; [0018]; UE/ “base station” communicate using the shared channel. Hence it is obvious, win contention for access to shared channel.), 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Ishii and apply them on the teaching of Papaskellariou-Kim to provide communication control method in LTE, adequately performing the scheduling process and the determination process of the transmission formats in the AMC; is applied; therefore, the transmission format includes various information items indicating such as allocation information of the resource blocks which are frequency resources.( Ishii; [0038]; [0006])
Papaskellariou- Kim-Ishii does not teach the resource set including frequency-interlaced resource blocks having time resources and frequency resources for the PRACH; transmitting, via the resource set, a connection request message including a device identifier, the connection request message transmitted by the UE in synchronization with the subframe boundary within the time resources of the resource set and in a subframe immediately after the subframe boundary, to access a cell that operates in the unlicensed radio frequency spectrum band; receiving, in response to transmitting the connection request message, a response message over the unlicensed radio frequency spectrum band
However, in an analogous art, Lu teaches the resource set including frequency-interlaced resource blocks(6 RBs in Fig. 9 is frequency-interlaced.) having time resources (Subframes) and frequency resources (RBs) for the PRACH ( [0062], RACH preamble will take 6 resource blocks in frequency domain, and up to 3 subframes in time domain, from FIG. 9 that, time and frequency resources. Hence resource set includes frequency-interlaced resource blocks having time and frequency resources for RACH.);
	transmitting, via the resource set (6 RBs in frequency domain and 3 Subframes in time domain of Fig. 9), a connection request message (request) including a device identifier ( [0049]; [0048], request comprises a sequence for identifying {identification is radio network temporary identity (RNTI) values-see [0052]} the UE 102.), the connection request message (request) transmitted by the UE in synchronization with the subframe boundary (SR-would only take 1 resource block and 1 subframe-  wherein 2nd column & 1st row (down)-2nd subframe one-considered) within the time resources (3 subframes) of the resource set (6 RBs in frequency domain and 3 Subframes in time domain of Fig. 9) ( [0062], in Fig. 9, 6 resource blocks in frequency domain, and up to 3 subframes in time domain (i.e. resource set), from FIG. 9 that, time and frequency resources. An SR would only take 1 resource block and 1 subframe. In LTE-A system, the UE 102 has to take an RACH procedure if it is uplink unsynchronized (to synchronize), Wherein the UE 102 sends a request, using time and frequency resources (i.e. 1 RB and 1 subframe-2nd Sub one considered) of an SR. Hence it is obvious, the request is transmitted by UE in synchronization with subframe boundary (SR) (2nd subframe of 3 subframes- that is in the middle) within time resources (3 subframes) of the RACH preamble.) and in a subframe immediately after the subframe boundary (SR), to access a cell (RBS 101/BS-[0035]) ( [0049]; [0047], UE 102 sends a request {via SR (i.e. 2nd sub) of RACH preamble of Fig. 9-see [0062] } to RBS 101 for resources granted for uplink transmission for the UE; wherein the UE 102 is not connected with the RBS 101;  then [0052], the uplink resource granted for the UE 102 in the response {time and frequency resources (i.e. 3rd sub of Fig. 9) taken for response, which preferably can help the RBS to identify whether the UE is connected with it-[0058] } is applied by the UE 102 for controlling signaling of connection setup. Hence it is obvious UE signaling for connection set up/access BS, after the request {i.e. after SR (2nd sub)}, in a sub (i.e. 3rd Sub) immediately after the SR (2nd sub) based on the response received.) that operates in the unlicensed radio frequency spectrum band (BS that operates in Ultra-Dense Networks for wide-area and local-area access-see [0004]);
receiving, in response to transmitting the connection request message (request), a response message ( [0057], Fig. 8, 9-when UE is not connected with RBS 101, UE receives response, in response to transmission of request; [0047]; [0052]; [0062] ) over the unlicensed radio frequency spectrum band (BS/RBS 101 that operates in Ultra-Dense Networks for wide-area and local-area access-see [0004])(Hence UE receives response, in response to request transmission over unlicensed band.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Lu and apply them on the teaching of Papaskellariou- Kim- Ishii to provide a LTE-A system, wherein system complexity is reduced and system efficiency is enhanced (Lu; [0085]).

Regarding claim 9, Papaskellariou teaches a method for access to unlicensed spectrum to a cell access that operates in an unlicensed radio frequency spectrum band;
Papaskellariou –Kim- Ishii does not teach further comprising: receiving, in a system information block, a mapping of resource sets of the PRACH to frequency-interlaced resource blocks, wherein the mapping of resource sets further includes an indication of aggregated interlaces or a number of subframes of the PRACH, the resource set based at least in part on the indication.
However, in an analogous art, Lu teaches further comprising: receiving, in a system information block ([0046], UE receives SIB from BS.), a mapping of resource sets of the PRACH to frequency-interlaced resource blocks, wherein the mapping of resource sets further includes an indication of aggregated interlaces or a number of subframes of the PRACH, the resource set based at least in part on the indication ([0046]; [0062]; Fig. 9.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Lu and apply them on the teaching of Papaskellariou –Kim- Ishii to provide a LTE-A system, wherein system complexity is reduced and system efficiency is enhanced (Lu; [0085]).

5.	Claims 20 is rejected under 35 U.S.C. 103 being unpatentable over Papaskellariou (US 2016/0050667 A1) in view of Ishii (US 2010/0105390 A1), in view of Lu (US 2017/0150517 A1), further in view of Martin (US 2016/0219626 A1)

Regarding claim 20, Papaskellariou teaches a method for wireless communication, comprising: 
[0121]; [0114], eNB 102 can inform UE 114 of the maximum number of SFs the UE 114 can attempt to transmit Msg3 (connection request message RRC-[0099]) on the unlicensed carrier during RA process; then UE 114 can attempt transmission of Msg3 on the unlicensed carrier in a first SF. Hence UE transmits RRC in synchronization with a subframe boundary.), without winning a contention for access to the unlicensed radio frequency spectrum band( [0124]; [0125], UE 114 that operates using CSMA and LBT does not transmit to an eNB 102, when the UE 114 senses another device transmitting on the unlicensed carrier (CCA determines that the unlicensed carrier is not available)), to access a cell (eNB 102) that operates in the unlicensed radio frequency spectrum band ([0101]) ( [0096]; [0125];);
receiving a downlink (DL) channel usage beacon signal (RS)  prior to the subframe boundary over a second (1st) plurality of interleaved resource blocks (RBs)( [0137], eNB 102 transmits a RS on the unlicensed carrier to reserve unlicensed carrier, at prior/before to the first SF {that SF has RBs conveying transmissions for UEs and the eNB 102 is interleaved; wherein BS transmits in 1st RBs -i.e. interleaves RBs-see [0183]), the DL channel usage beacon signal (RS) indicating that at least a portion of frequency bandwidth (3 MHz) of the unlicensed radio frequency spectrum band(20 MHz) is reserved ( [0137], eNB 102 transmits a RS on the unlicensed carrier to reserve unlicensed carrier { by occupying a percentage, of the unlicensed carrier bandwidth-see [0125]}; wherein [0183], for an unlicensed carrier with 20 MHz bandwidth, the eNB 102 transmits the RS in the last 3 MHz.); and
	Papaskellariou does not teach selecting a resource set for a physical random access channel (PRACH),
However, in an analogous art, Ishii teaches selecting, a resource set (RBs/RB group) for a physical random access channel (PRACH)( [0178]; [0185]; [0232], transport format/resource block selection section 210 determines transmission formats and allocates radio resources for RACH (RBs/RB group-see [0178]; [0185]) related to (DL-SCH) to UE. Fig. 7.), 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Ishii and apply them on the teaching of Papaskellariou to provide communication control method in LTE, adequately performing the scheduling process and the determination process of the transmission formats in the AMC; is applied; therefore, the transmission format includes various information items indicating such as allocation information of the resource blocks which are frequency resources.( Ishii; [0038]; [0006])
Papaskellariou- Ishii does not teach the resource set including frequency-interlaced resource blocks having time resources and frequency resources for the PRACH; transmitting, via the resource set, a connection request message including a device identifier, the connection request message transmitted by a user equipment (UE) in synchronization with a subframe boundary within the time resources of the resource set, to access a cell that operates in the unlicensed radio frequency spectrum band; receiving, in response to transmitting the connection request message, a response 
However, in an analogous art, Lu teaches the resource set including frequency-interlaced resource blocks(6 RBs in Fig. 9 is frequency-interlaced.) having time resources (Subframes) and frequency resources(RBs) for the PRACH ( [0062], RACH preamble will take 6 resource blocks in frequency domain, and up to 3 subframes in time domain, from FIG. 9 that, time and frequency resources. Hence resource set includes frequency-interlaced resource blocks having time and frequency resources for RACH.);
transmitting, via the resource set (6 RBs in frequency domain and 3 Subframes in time domain of Fig. 9), the connection request message (request) including a device identifier ( [0049]; [0048], request comprises a sequence for identifying {identification is radio network temporary identity (RNTI) values-see [0052]} the UE 102.), the connection request message (request) transmitted by a user equipment (UE) in synchronization with a subframe boundary (SR-would only take 1 resource block and 1 subframe-  wherein 2nd column & 1st row (down)-2nd subframe one-considered) within the time resources (3 subframes) of the resource set (6 RBs in frequency domain and 3 Subframes in time domain of Fig. 9) ( [0062], in Fig. 9, 6 resource blocks in frequency domain, and up to 3 subframes in time domain (i.e. resource set), from FIG. 9 that, time and frequency resources. An SR would only take 1 resource block and 1 subframe. In LTE-A system, the UE 102 has to take an RACH procedure if it is uplink unsynchronized (to synchronize), Wherein the UE 102 sends a request, using time and frequency resources (i.e. 1 RB and 1 subframe-2nd Sub one considered) of an SR. Hence it is obvious, the request is transmitted by UE in synchronization with subframe boundary (SR) (2nd subframe of 3 subframes- that is in the middle) within time resources (3 subframes) of the RACH preamble.), to access a cell(RBS 101/BS-see [0035]) ( [0049]; [0047], UE 102 sends a request {via SR of RACH preamble of Fig. 9-see [0062] } to RBS 101 for resources granted for uplink transmission for the UE; wherein the UE 102 is not connected with the RBS 101;  then [0052], the uplink resource granted for the UE 102 in the response is applied by the UE 102 for controlling signaling of connection setup.) that operates in the unlicensed radio frequency spectrum band (BS/RBS 101 that operates in Ultra-Dense Networks for wide-area and local-area access-see [0004]).
receiving, in response to transmitting the connection request message (request), a response message( [0057]; Fig. 8, 9; receives response, in response to transmission of request.) after the subframe boundary (SR) ([0049]; [0047], UE 102 sends a request {via SR of RACH preamble of Fig. 9-see [0062] } to RBS 101 for resources granted for uplink transmission for the UE; wherein the UE 102 is not connected with the RBS 101;  then [0052], the uplink resource granted for the UE 102 in the response is applied by the UE 102 for controlling signaling of connection setup. Hence it is obvious UE signaling for connection set up, after the request {i.e. after SR of RACH Preamble.}, based on the response received) over the unlicensed radio frequency spectrum band (BS that operates in Ultra-Dense Networks for wide-area and local-area access-see [0004])(Hence UE receives response, in response to request transmission after the subframe boundary over unlicensed band.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Lu and apply them on the teaching of Papaskellariou- Ishii to provide a LTE-A system, wherein system complexity is reduced and system efficiency is enhanced (Lu; [0085]).
Papaskellariou- Ishii-Lu does not teach receiving, from a base station, an indication of at least one subframe in an unlicensed radio frequency spectrum band available to perform a transmission of a connection request message.
	However, in an analogous art, Martin teaches receiving, from a base station, an indication of at least one subframe in an unlicensed radio frequency spectrum band available to perform a transmission of a connection request message ([0041], UE receives and decodes the response message in the PDSCH (shared channel) of the corresponding subframe, where the response message contains an indication of the preamble the user device sent to the eNodeB in the access request message.);
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Martin and apply them on the teaching of Papaskellariou- Ishii-Lu to provide power consumption and random access congestion are reduced, and rectification of incorrect evolved node (eNodeB) selection outweigh the small increase in complexity (Martin; [0062]).

.	Claims 22, 29 are rejected under 35 U.S.C. 103 being unpatentable over Papaskellariou (US 2016/0050667 A1) in view of Kim (US 2012/0002596 A1) {Also Patented as US 8767610 B2}, in view of Lu (US 2017/0150517 A1).

Regarding claim 22, Papaskellariou teaches a method for wireless communication, comprising:
          winning a contention for access to an unlicensed radio frequency spectrum band (Abstract; [0104]; [0124] & [0125]- eNB 102 senses that the unlicensed carrier is available, the eNB 102 to ensure the carrier remains available before transmitting. the eNB 102  obtains access to the unlicensed carrier. So UE wins a contention for access to unlicensed band.);
	receiving, from a user equipment (UE) in synchronization with a subframe
boundary (SF# 3, 1240), an uplink (UL) channel usage beacon signal (PUSCH) ([0118]; UE 114 establish synchronization with an eNB 102 on an unlicensed carrier 1205; wherein [0136], UE 114 transmitting on an unlicensed carrier is configured by eNB 102 to attempt to transmit a PUSCH in one of P successive UL SFs {i.e. SF #2, 1230}. So it is obvious UE transmits PUSCH, in synchronization with SF# 3.) in a subframe (SF#2, 1230) prior to the subframe boundary (SF# 3, 1240) ( [0136], Fig. 12A, UE 114 transmitting to eNB 102 on an unlicensed carrier 1205, a PUSCH in one of P successive UL SFs; wherein the UE 114 transmits the PUSCH in SF#2, 1230 and The UE 114 does not transmit PUSCH in SF#3, 1240. Hence UE transmits PUSCH in SF# 2, 1230 that is immediately before SF# 3, 1240.) over a first (2nd) plurality of interleaved resource blocks (RBs) ( [0136], Fig. 12A, UE transmits PUSCH to eNB 102 on an unlicensed carrier 1205 in SF# 2, 1230 (that is before SF# 3, 1240) ; wherein UE transmits PUSCH over non-overlapping RBs{ RBs conveying transmissions for UEs and the eNB 102 is interleaved; wherein UE transmits in 2nd RBs -i.e. interleaves RBs-see [0183]})(Hence UE transmits PUSCH in SF#2 of 1205, in synchronization with SF# 3 over 2nd interleaved RBs. ), the UL channel usage beacon signal (PUSCH) indicating that at least a portion of frequency bandwidth(15 MHz) of the unlicensed radio frequency spectrum band (20 MHz) is reserved ( [0136],Fig. 12 A, UE 114 transmitting to eNB 102 on an unlicensed carrier, a PUSCH in one of successive SFs {to reserve the unlicensed carrier by occupying a percentage, of the unlicensed carrier bandwidth-see [0125]}; wherein [0183], for an unlicensed carrier with 20 MHz bandwidth, PUSCH transmission from UE in the first 15 MHz.);
	receiving a downlink (DL) channel usage beacon signal (RS) over a second(1st) plurality of interleaved resource blocks (RBs)( [0137], eNB 102 transmits a RS on the unlicensed carrier to reserve unlicensed carrier, at prior/before to the first SF {that SF has RBs conveying transmissions for UEs and the eNB 102 is interleaved; wherein BS transmits in 1st RBs -i.e. interleaves RBs-see [0183]), the DL channel usage beacon signal (RS) indicating that at least a portion of frequency bandwidth (3 MHz) of the unlicensed radio frequency spectrum band(20 MHz) is reserved ( [0137], eNB 102 transmits a RS on the unlicensed carrier to reserve unlicensed carrier { by occupying a percentage, of the unlicensed carrier bandwidth-see [0125]}; wherein [0183], for an unlicensed carrier with 20 MHz bandwidth, the eNB 102 transmits the RS in the last 3 MHz.); and
Abstract; [0104]; [0124] & [0125]) and after transmitting the DL channel usage beacon signal(RS)( [0137] ), and a response message (RAR) over the unlicensed radio frequency spectrum band ( [0137]; [0112]; [0099], UE 114 receives a RA response (RAR) from the eNB { over unlicensed carrier-see [0114]}.
	Papaskellariou teaches receiving, from a user equipment, an uplink (UL) channel usage beacon signal in a subframe prior to the subframe boundary.
	Papaskellariou does not teach receiving, from a first user equipment, an uplink (UL) channel usage beacon signal in a subframe immediately prior to the subframe boundary.
	However, in an analogous art, Kim teaches receiving, an uplink (UL) channel usage beacon signal (SRS) in a subframe (Subframe #1-Fig. 4/Uplink Subframe 600, [0074]) immediately prior (last symbol of Subframe #1) to the subframe boundary (Subframe #2-Fig. 4, [0071] ) over a first plurality of interleaved resource blocks (RBs of interval 606, that are interleaved, in the frequency domain-see Fig. 6, [0071]) ( [0076], interval 606 for which a sounding reference signal (SRS) of user equipment is transmitted within one subframe is a duration where SC-FDMA symbol at the last location on a time axis of one subframe exists.) (Hence UE transmits SRS in the last symbol of Subframe #1, that is immediately prior to the subframe #2 of radio frame of Fig. 4.)
	Since Papaskellariou already discloses receiving an uplink channel usage beacon signal in a subframe prior to the subframe boundary it would have been obvious immediately prior to the subframe boundary disclosed by Kim to Papaskellariou to arrive the claimed invention. Doing so would merely involve the application of old and known features (e.g. UE transmits an uplink channel usage beacon signal in a subframe immediately prior to the subframe boundary disclosed by Kim) to another similar old and known disclosure (e.g. UE transmits an uplink channel usage beacon signal in a subframe prior to the subframe boundary by Papaskellariou) to achieve predictable results. One would motivated as such in order to provide a enhance capacity and improve throughput (Kim; [0002]).
	Papaskellariou-Kim does not teaches receiving, from the first UE, a connection request message including a device identifier on frequency-interlaced resource blocks of a resource set having time resources and frequency resources for a physical random access channel (PRACH), the connection request message received by a base station in synchronization with the subframe boundary within the time resources of the resource set and in a subframe immediately after the subframe boundary, to access a cell that operates in the unlicensed radio frequency spectrum band; in response to receiving the connection request message from the first UE, a response message over the unlicensed radio frequency spectrum band.
	However, in an analogous art, Lu teaches receiving, from the first UE, a connection request message (request) including a device identifier ( [0049]; [0048], request comprises a sequence for identifying {identification is radio network temporary identity (RNTI) values-see [0052]} the UE 102.) on frequency-interlaced 6 RBs in Fig. 9 is frequency interlaced.) of a resource set (6 RBs in frequency domain and 3 Subframes in time domain of Fig. 9) having time resources (subframes) and frequency resources (RBs) for a physical random access channel (PRACH) ( [0062], RACH preamble will take 6 resource blocks in frequency domain, and up to 3 subframes in time domain, from FIG. 9 that, time and frequency resources. Hence resource set includes frequency-interlaced resource blocks having time and frequency resources for RACH.), the connection request message received by a base station in synchronization with a subframe boundary (SR-would only take 1 resource block and 1 subframe-wherein 3rd column & 1st row (down)-3rd subframe one-considered) within the time resources (subframes) of the resource set (6 RBs in frequency domain and 3 Subframes in time domain of Fig. 9) ([0062], in Fig. 9, 6 resource blocks in frequency domain, and up to 3 subframes in time domain (i.e. resource set), from FIG. 9 that, time and frequency resources. An SR would only take 1 resource block and 1 subframe. In LTE-A system, the UE 102 has to take an RACH procedure if it is uplink unsynchronized (to synchronize), Wherein the UE 102 sends a request, using time and frequency resources (i.e. 1 RB and 1 subframe-3rd  Sub one considered) of an SR. Hence it is obvious, the request is transmitted by UE in synchronization with subframe boundary (SR) (3rd subframe of 3 subframes- that is in the last) within time resources (3 subframes) of the RACH preamble.) and in a subframe immediately after the subframe boundary (SR), to access a cell (RBS 101/BS-[0035]) ( [0049]; [0047], UE 102 sends a request {via SR (i.e. 2nd sub) of RACH preamble of Fig. 9-see [0062] } to RBS 101 for resources granted for uplink transmission for the UE; wherein the UE 102 is not connected with the RBS 101;  then [0052], the uplink resource granted for the UE 102 in the response {time and frequency resources (i.e. 3rd sub of Fig. 9) taken for response, which preferably can help the RBS to identify whether the UE is connected with it-[0058] } is applied by the UE 102 for controlling signaling of connection setup. Hence it is obvious UE signaling for connection set up/access BS, after the request {i.e. after SR (2nd sub)}, in a sub (i.e. 3rd Sub) immediately after the SR (2nd sub) based on the response received.) that operates in the unlicensed radio frequency spectrum band (BS that operates in Ultra-Dense Networks for wide-area and local-area access-see [0004]);
in response to receiving the connection request message(request) from the first UE, a response message( [0057], Fig. 8, 9-when UE is not connected with RBS 101, UE receives response, in response to transmission of request; [0047]; [0052]; [0062] ) over the unlicensed radio frequency spectrum band (BS/RBS 101 that operates in Ultra-Dense Networks for wide-area and local-area access-see [0004])(Hence UE receives response, in response to request transmission over unlicensed band.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Lu and apply them on the teaching of Papaskellariou-Kim to provide a LTE-A system, wherein system complexity is reduced and system efficiency is enhanced (Lu; [0085]).

Regarding claim 29, Papaskellariou teaches a method (performed by eNB) for wireless communication, comprising:

boundary (SF# 3, 1240), an uplink (UL) channel usage beacon signal (PUSCH) ([0118]; UE 114 establish synchronization with an eNB 102 on an unlicensed carrier 1205; wherein [0136], UE 114 transmitting on an unlicensed carrier is configured by eNB 102 to attempt to transmit a PUSCH in one of P successive UL SFs {i.e. SF #2, 1230}. So it is obvious UE transmits PUSCH, in synchronization with SF# 3.) in a subframe (SF#2, 1230) prior to the subframe boundary (SF# 3, 1240) ( [0136], Fig. 12A, UE 114 transmitting to eNB 102 on an unlicensed carrier 1205, a PUSCH in one of P successive UL SFs; wherein the UE 114 transmits the PUSCH in SF#2, 1230 and The UE 114 does not transmit PUSCH in SF#3, 1240. Hence UE transmits PUSCH in SF# 2, 1230 that is immediately before SF# 3, 1240.) over a first (2nd) plurality of interleaved resource blocks(RBs) ( [0136], Fig. 12A, UE transmits PUSCH to eNB 102 on an unlicensed carrier 1205 in SF# 2, 1230 (that is before SF# 3, 1240) ; wherein UE transmits PUSCH over non-overlapping RBs{ RBs conveying transmissions for UEs and the eNB 102 is interleaved; wherein UE transmits in 2nd RBs -i.e. interleaves RBs-see [0183]})(Hence UE transmits PUSCH in SF#2 of 1205, in synchronization with SF# 3 over 2nd interleaved RBs. ),
 the UL channel usage beacon signal (PUSCH) indicating that at least a portion of frequency bandwidth(15 MHz) of the unlicensed radio frequency spectrum band (20 MHz) is reserved ([0136],Fig. 12 A, UE 114 transmitting to eNB 102 on an unlicensed carrier, a PUSCH in one of successive SFs {to reserve the unlicensed carrier by occupying a percentage, of the unlicensed carrier bandwidth-see [0125]}; wherein [0183], for an unlicensed carrier with 20 MHz bandwidth, PUSCH transmission from UE in the first 15 MHz);
	   transmitting, without winning a contention for access to an unlicensed radio frequency spectrum band( [0124]; [0125], eNB 102 that operates using CSMA and LBT does not transmit to an UE, when the eNB 102 senses another device transmitting on the unlicensed carrier (CCA determines that the unlicensed carrier is not available)), a response message (RAR) over the unlicensed radio frequency spectrum band ( [0099], UE 114 receives a RA response (RAR) from the eNB{ over unlicensed carrier-see [0114]}.
	Papaskellariou teaches receiving, from a user equipment, an uplink (UL) channel usage beacon signal in a subframe prior to the subframe boundary.
	Papaskellariou does not teach receiving, from a first user equipment, an uplink (UL) channel usage beacon signal prior in a subframe immediately to the subframe boundary.
	However, in an analogous art, Kim teaches receiving, an uplink (UL) channel usage beacon signal (SRS) in a subframe (Subframe #1-Fig. 4/Uplink Subframe 600, [0074]) immediately prior (last symbol of Subframe #1) to the subframe boundary (Subframe #2-Fig. 4, [0071] ) over a first plurality of interleaved resource blocks (RBs of interval 606, that are interleaved, in the frequency domain-see Fig. 6, [0071]) ( [0076], interval 606 for which a sounding reference signal (SRS) of user equipment is transmitted within one subframe is a duration where SC-FDMA symbol at the last location on a time axis of one subframe exists.) (Hence UE transmits SRS in the last symbol of Subframe #1, that is immediately prior to the subframe #2 of radio frame of Fig. 4.)
	Since Papaskellariou already discloses receiving an uplink channel usage beacon signal in a subframe prior to the subframe boundary it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to have applied receiving an uplink channel usage beacon signal in a subframe immediately prior to the subframe boundary disclosed by Kim to Papaskellariou to arrive the claimed invention. Doing so would merely involve the application of old and known features (e.g. UE transmits an uplink channel usage beacon signal in a subframe immediately prior to the subframe boundary disclosed by Kim) to another similar old and known disclosure (e.g. UE transmits an uplink channel usage beacon signal in a subframe prior to the subframe boundary by Papaskellariou) to achieve predictable results. One would motivated as such in order to provide a enhance capacity and improve throughput (Kim; [0002]).
	       Papaskellariou-Kim does not teaches receiving, from the first UE, a connection request message on frequency-interlaced resource blocks of a resource set having time resources and frequency resources for a physical random access channel (PRACH), the connection request message received by a base station in synchronization with a subframe boundary within the time resources of the resource and in a subframe immediately after the subframe boundary, to access a cell that operates in the unlicensed radio frequency spectrum band; transmitting, in response to receiving a connection request message from the first UE and a response message over the unlicensed radio frequency spectrum band.
Lu teaches receiving, from the first UE, a connection request message (request) including a device identifier ( [0049]; [0048], request comprises a sequence for identifying {identification is radio network temporary identity (RNTI) values-see [0052]} the UE 102.) on frequency-interlaced resource blocks (6 RBs in Fig. 9 is frequency interlaced.) of a resource set (6 RBs in frequency domain and 3 Subframes in time domain of Fig. 9) having time resources (subframes) and frequency resources (RBs) for a physical random access channel (PRACH) ( [0062], RACH preamble will take 6 resource blocks in frequency domain, and up to 3 subframes in time domain, from FIG. 9 that, time and frequency resources. Hence resource set includes frequency-interlaced resource blocks having time and frequency resources for RACH.), the connection request message received by a base station in synchronization with a subframe boundary (SR-would only take 1 resource block and 1 subframe-wherein 3rd column & 1st row (down)-3rd subframe one-considered) within the time resources (subframes) of the resource set (6 RBs in frequency domain and 3 Subframes in time domain of Fig. 9) ([0062], in Fig. 9, 6 resource blocks in frequency domain, and up to 3 subframes in time domain (i.e. resource set), from FIG. 9 that, time and frequency resources. An SR would only take 1 resource block and 1 subframe. In LTE-A system, the UE 102 has to take an RACH procedure if it is uplink unsynchronized (to synchronize), Wherein the UE 102 sends a request, using time and frequency resources (i.e. 1 RB and 1 subframe-3rd  Sub one considered) of an SR. Hence it is obvious, the request is transmitted by UE in synchronization with subframe boundary (SR) (3rd subframe of 3 subframes- that is in the last) within time resources (3 subframes) of the RACH preamble.) and in a subframe immediately after the subframe boundary (SR), to access a cell (RBS 101/BS-[0035]) ( [0049]; [0047], UE 102 sends a request {via SR (i.e. 2nd sub) of RACH preamble of Fig. 9-see [0062] } to RBS 101 for resources granted for uplink transmission for the UE; wherein the UE 102 is not connected with the RBS 101;  then [0052], the uplink resource granted for the UE 102 in the response {time and frequency resources (i.e. 3rd sub of Fig. 9) taken for response, which preferably can help the RBS to identify whether the UE is connected with it-[0058] } is applied by the UE 102 for controlling signaling of connection setup. Hence it is obvious UE signaling for connection set up/access BS, after the request {i.e. after SR (2nd sub)}, in a sub (i.e. 3rd Sub) immediately after the SR (2nd sub) based on the response received.) that operates in the unlicensed radio frequency spectrum band (BS that operates in Ultra-Dense Networks for wide-area and local-area access-see [0004]);
	transmitting, in response to receiving a connection request message from the first UE and a response message ( [0057], Fig. 8, 9-when UE is not connected with RBS 101, UE receives response, in response to transmission of request; [0047]; [0052]; [0062] ) over the unlicensed radio frequency spectrum band (BS/RBS 101 that operates in Ultra-Dense Networks for wide-area and local-area access-see [0004])(Hence UE receives response, in response to request transmission over unlicensed band.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Lu and apply them on Papaskellariou-Kim to provide a LTE-A system, wherein system complexity is reduced and system efficiency is enhanced (Lu; [0085]).

7.	Claims 2-4, 6-8, 11-18, 31 are rejected under 35 U.S.C. 103 being unpatentable over Papaskellariou (US 2016/0050667 A1) in view of Kim (US 2012/0002596 A1) {Also Patented as US 8767610 B2}, in view of Ishii (US 2010/0105390 A1), in view of Lu (US 2017/0150517 A1), in view of Girolamo (US 2015/0057011 A1).

Regarding claim 2, Papaskellariou teaches a method for access to unlicensed spectrum to a cell access that operates in an unlicensed radio frequency spectrum band;
Papaskellariou -Kim- Ishii –Lu does not teach wherein the connection request message comprises at least one of: a connection setup request; a handover completion indication; a connection reestablishment request; a buffer status report; or a cause value.
However, in an analogous art, Di Girolamo teaches wherein the connection request message comprises at least one of: a connection setup request; a handover completion indication; a connection reestablishment request; a buffer status report; or a cause value ( [0094]; [0100]- request message is RRC connection setup request.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Girolamo and apply them on the teaching of Papaskellariou -Kim - Ishii- Lu to LTE system to improve a robustness of a RACH channel. (Girolamo; [0004])
Regarding claim 3, Papaskellariou teaches a method for access to unlicensed spectrum to a cell access that operates in an unlicensed radio frequency spectrum band;
Papaskellariou -Kim - Ishii- Lu does not teach wherein the response message comprises at least one of: a connection configuration message; a channel contention resolution indication; a scheduled uplink grant; a device identifier; or an indication of a timing adjustment.
However, in an analogous art, Di Girolamo teaches wherein the response message comprises at least one of: a connection configuration message; a channel contention resolution indication; a scheduled uplink grant; a device identifier; or an indication of a timing adjustment ( [0100], Response message is uplink grant. Also [0142]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Girolamo and apply them on the teaching of Papaskellariou -Kim - Ishii- Lu to LTE system to improve a robustness of a RACH channel. (Girolamo; [0004])

Regarding claim 4, Papaskellariou teaches a method for access to unlicensed spectrum to a cell access that operates in an unlicensed radio frequency spectrum band;
Papaskellariou-Kim - Ishii-Lu does not teach wherein the PRACH is transmitted over the unlicensed radio frequency spectrum band.
Di Girolamo teaches wherein the PRACH is transmitted over the unlicensed radio frequency spectrum band ([0002]; [0117]; [0120]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Girolamo and apply them on the teaching of Papaskellariou-Kim - Ishii- Lu to LTE system to improve a robustness of a RACH channel. (Girolamo; [0004])

Regarding claim 6, Papaskellariou teaches a method for access to unlicensed spectrum to a cell access that operates in an unlicensed radio frequency spectrum band;
Papaskellariou-Kim - Ishii- Lu does not teach further comprising:
receiving, in a system information block, an indication of at least one time window for reception of the response message
However, in an analogous art, Di Girolamo teaches further comprising:
receiving, in a system information block, an indication of at least one time window for reception of the response message ( [0100]; [0161]; WTRU receives time window for reception of the response message.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Girolamo and apply them on the teaching of Papaskellariou -Kim - Ishii- Lu to LTE system to improve a robustness of a RACH channel. (Girolamo; [0004])
Regarding claim 7, Papaskellariou teaches a method for access to unlicensed spectrum to a cell access that operates in an unlicensed radio frequency spectrum band;
Papaskellariou -Kim – Ishii- Lu does not teach further comprising:
monitoring the unlicensed radio frequency spectrum band for the response message during at least one of the at least one time window.
However, in an analogous art, Di Girolamo teaches further comprising:
monitoring the unlicensed radio frequency spectrum band for the response message during at least one of the at least one time window([0100]; [0161];).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Girolamo and apply them on the teaching of Papaskellariou -Kim - Ishii- Lu to LTE system to improve a robustness of a RACH channel. (Girolamo; [0004])

Regarding claim 8, Papaskellariou teaches a method for access to unlicensed spectrum to a cell access that operates in an unlicensed radio frequency spectrum band;
Papaskellariou-Kim - Ishii- Lu does not teach wherein the indication of the at least one time window comprises a first indication of at least one connection establishment time window and a second indication of at least one handover time window.
However, in an analogous art, Di Girolamo  teaches wherein the indication of the at least one time window comprises a first indication of at least one connection [0100]; [0161]; WTRU receives time window for reception of the response message. It is obvious there is two indication that is 1st indication is for connection establishment time window with WTRU and 2nd indication is BS is handover the time window to WTRU.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Girolamo and apply them on the teaching of Papaskellariou-Kim - Ishii- Lu to LTE system to improve a robustness of a RACH channel. (Girolamo; [0004])

Regarding claim 11, Papaskellariou teaches a method for access to unlicensed spectrum to a cell access that operates in an unlicensed radio frequency spectrum band;
Papaskellariou-Kim - Ishii- Lu does not teach further comprising:
receiving, in the system information block, at least one indication of a transport block size for the PRACH.
However, in an analogous art, Di Girolamo teaches further comprising:
receiving, in the system information block, at least one indication of a transport block size for the PRACH( [0149]; [0159]; [0160]; [0176];).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Girolamo and apply them on the teaching of Papaskellariou -Kim - Ishii- Lu to LTE system to improve a robustness of a RACH channel. (Girolamo; [0004])
Regarding claim 12, Papaskellariou teaches a method for access to unlicensed spectrum to a cell access that operates in an unlicensed radio frequency spectrum band;
Papaskellariou-Kim - Ishii- Lu does not teach further comprising:
receiving, in the system information block, at least one power control parameter for the ePRACH.
However, in an analogous art, Di Girolamo teaches further comprising:
receiving, in the system information block, at least one power control parameter for the ePRACH( [0060]; [0093]; WTRU receives power for RACH in a system information.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Girolamo and apply them on the teaching of Papaskellariou -Kim - Ishii- Lu to LTE system to improve a robustness of a RACH channel. (Girolamo; [0004])

Regarding claim 13, Papaskellariou teaches a method for access to unlicensed spectrum to a cell access that operates in an unlicensed radio frequency spectrum band;
Papaskellariou -Kim - Ishii- Lu does not teach further comprising: receiving, in a system information block, an indication of at least one subframe available to perform the transmitting.
However, in an analogous art, Di Girolamo teaches further comprising:
[0159]; [0160]; WTRU knows that resource (UL subframe 2) is available to transmit random request.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Girolamo and apply them on the teaching of Papaskellariou -Kim - Ishii- Lu to LTE system to improve a robustness of a RACH channel. (Girolamo; [0004])

Regarding claim 14, Papaskellariou teaches a method for access to unlicensed spectrum to a cell access that operates in an unlicensed radio frequency spectrum band;
Papaskellariou-Kim - Ishii- Lu does not teach further comprising: transmitting a scheduled confirmation message in response to receiving the response message.
However, in an analogous art, Di Girolamo teaches further comprising:
transmitting a scheduled confirmation message in response to receiving the response message( [0100], If the RA Response is found in configured time window, If it match a successful random access response, WTRU  sends L3 message (e.g., RRC Connection Request, TA Update).It is obvious WTRU transmits scheduled confirmed message. ).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Girolamo and apply them on the teaching of Papaskellariou-Kim - Ishii- Lu to LTE system to improve a robustness of a RACH channel. (Girolamo; [0004])
Regarding claim 15, Papaskellariou teaches a method for access to unlicensed spectrum to a cell access that operates in an unlicensed radio frequency spectrum band;
Papaskellariou -Kim - Ishii- Lu does not teach further comprising: repeating the transmitting before receiving the response message.
However, in an analogous art, Di Girolamo teaches further comprising:
repeating the transmitting before receiving the response message( [0092]; [0121], If a medium is  busy during entire preamble, the WTRU waits until next available RACH resource and repeat (e.g., transmitting the preamble) before receiving response.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Girolamo and apply them on the teaching of Papaskellariou -Kim - Ishii- Lu to LTE system to improve a robustness of a RACH channel. (Girolamo; [0004])
 
 Regarding claim 16, Papaskellariou teaches a method for access to unlicensed spectrum to a cell access that operates in an unlicensed radio frequency spectrum band;
Papaskellariou-Kim - Ishii- Lu does not teach wherein the PRACH comprises at least one contention-based resource set
However, in an analogous art, Di Girolamo teaches wherein the PRACH comprises at least one contention-based resource set ([0143]-[0146]).
Girolamo and apply them on the teaching of Papaskellariou -Kim - Ishii- Lu to LTE system to improve a robustness of a RACH channel. (Girolamo; [0004])

Regarding claim 17, Papaskellariou teaches a method for access to unlicensed spectrum to a cell access that operates in an unlicensed radio frequency spectrum band;
Papaskellariou -Kim - Ishii- Lu not teach wherein the PRACH further comprises at least one dedicated resource set.
However, in an analogous art, Di Girolamo teaches wherein the PRACH further comprises at least one dedicated resource set ([0094]; [0143]-[0146] ).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Girolamo and apply them on the teaching of Papaskellariou -Kim – Ishii- Lu to LTE system to improve a robustness of a RACH channel. (Girolamo; [0004])

Regarding claim 18, Papaskellariou teaches a method for access to unlicensed spectrum to a cell access that operates in an unlicensed radio frequency spectrum band;
Papaskellariou -Kim - Ishii- Lu does not teach wherein the connection request message is a handover completion indication transmitted using one of the at least one [0094]; [0143]-[0146]; It is obvious request message is handover completion indication using resource. ).
However, in an analogous art, Di Girolamo teaches wherein the connection request message is a handover completion indication transmitted using one of the at least one dedicated resource set( [0094]; [0143]-[0146]; It is obvious request message is handover completion indication using resource. ).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Girolamo and apply them on the teaching of Papaskellariou -Kim - Ishii- Lu to LTE system to improve a robustness of a RACH channel. (Girolamo; [0004])

Regarding claim 31, Papaskellariou teaches a method for access to unlicensed spectrum to a cell access that operates in an unlicensed radio frequency spectrum band;
Papaskellariou -Kim –Lu- Di Girolamo does not teach further comprising: determining a modulation and coding scheme (MCS) for transmitting the connection request message based at least in part on the selected resource set and the at least one indication for the transport block size for the PRACH.
However, in an analogous art, Ishii teaches further comprising: determining a modulation and coding scheme (MCS) for transmitting the connection request message [0006]; [0011]; [0088]; [0100]; [0293]; ).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Ishii and apply them on the teaching of Papaskellariou-Kim -Lu- Di Girolamo to provide communication control method in LTE, adequately performing the scheduling process and the determination process of the transmission formats in the AMC; is applied; therefore, the transmission format includes various information items indicating such as allocation information of the resource blocks which are frequency resources.( Ishii; [0038]; [0006])

8.   Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Papaskellariou (US 2016/0050667 A1) in view of Kim (US 2012/0002596 A1) {Also Patented as US 8767610 B2}, in view of Ishii (US 2010/0105390 A1), in view of Lu (US 2017/0150517 A1), in view of Sivanesan (US 2015/0078335 A1).

Regarding claim 5, Papaskellariou teaches a method for access to unlicensed spectrum to a cell access that operates in an unlicensed radio frequency spectrum band;
Papaskellariou-Kim – Ishii- Lu does not teach wherein the request message is an unscheduled request message.
However, in an analogous art, Sivanesan teaches wherein the request message (preamble-604) is an unscheduled request message ([0043], message 604 is an unscheduled message that is transmitted from UE as a preamble sequence (604).).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Sivanesan and apply them on the teaching of Papaskellariou-Kim – Ishii- Lu to handover failure recovery and radio-link failure recovery.( Sivanesan ;[0002] )

9.   Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Papaskellariou (US 2016/0050667 A1) in view of Ishii (US 2010/0105390 A1), in view of Lu (US 2017/0150517 A1), further in view of Martin (US 2016/0219626 A1), in view of Alanen (US 2015/0334751 A1).

Regarding claim 21, Papaskellariou teaches a method for access to unlicensed spectrum to a cell access that operates in an unlicensed radio frequency spectrum band;
Papaskellariou - Ishii- Lu- Martin does not teach wherein the connection request message is transmitted during a preconfigured uplink clear channel assessment (CCA)-exempt transmission (CET) occasion.
However, in an analogous art, Alanen teaches wherein the connection request message is transmitted during a preconfigured uplink clear channel assessment (CCA)-exempt transmission (CET) occasion ([0026], transmit the scanning request message 300 through CCA,).
Alanen and apply them on the teaching of Papaskellariou - Ishii- Lu- Martin to provide faster link setup, faster handovers and reduction in power consumption.( Alanen ;[0024] )

10.		Claims 23-28 are rejected under 35 U.S.C. 103 being unpatentable over Papaskellariou (US 2016/0050667 A1) in view of Kim (US 2012/0002596 A1) {Also Patented as US 8767610 B2}, in view of Lu (US 2017/0150517 A1), in view of Di Girolamo (US 2015/0057011 A1).

Regarding claim 23, Papaskellariou teaches a method for access to unlicensed spectrum to a cell access that operates in an unlicensed radio frequency spectrum band;
Papaskellariou -Kim - Lu does not teach wherein the connection request message comprises at least one of: a connection setup request; a handover completion indication; a connection reestablishment request; a buffer status report; or a cause value.
However, in an analogous art, Di Girolamo teaches wherein the connection request message comprises at least one of: a connection setup request; a handover completion indication; a connection reestablishment request; a buffer status report; or a cause value ( [0094]; [0100]- request message is RRC connection setup request.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Girolamo and apply Papaskellariou -Kim - Lu to LTE system to improve a robustness of a RACH channel. (Girolamo; [0004])

Regarding claim 24, Papaskellariou teaches a method for access to unlicensed spectrum to a cell access that operates in an unlicensed radio frequency spectrum band;
Papaskellariou -Kim - Lu does not teach wherein the response message comprises at least one of: a connection configuration message; a channel contention resolution indication; a scheduled uplink grant; a device identifier; or an indication of a timing adjustment
However, in an analogous art, Di Girolamo teaches wherein the response message comprises at least one of: a connection configuration message; a channel contention resolution indication; a scheduled uplink grant; a device identifier; or an indication of a timing adjustment ( [0100], Response message is uplink grant. Also [0142]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Girolamo and apply them on the teaching of Papaskellariou -Kim – Lu to LTE system to improve a robustness of a RACH channel. (Girolamo; [0004])

Regarding claim 25, Papaskellariou teaches a method for access to unlicensed spectrum to a cell access that operates in an unlicensed radio frequency spectrum band;
Papaskellariou -Kim - Lu does not teach wherein the PRACH is received over the unlicensed radio frequency spectrum band.
However, in an analogous art, Di Girolamo teaches wherein the PRACH is received over the unlicensed radio frequency spectrum band ([0002]; [0117]; [0120]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Girolamo and apply them on the teaching of Papaskellariou -Kim –Lu  to LTE system to improve a robustness of a RACH channel. (Girolamo; [0004])

Regarding claim 26, Papaskellariou teaches a method for access to unlicensed spectrum to a cell access that operates in an unlicensed radio frequency spectrum band;
Papaskellariou-Kim –Lu does not teach further comprising:
requesting from a source base station, between receiving the connection request message and transmitting the response message, a context of the first UE
However, in an analogous art, Di Girolamo teaches further comprising:
requesting from a source base station, between receiving the connection request message and transmitting the response message, a context of the first UE( [0117]; [0092] and [0129],Line 5-7-recites eNB transmits random access response based on the received RACH preamble.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Girolamo and apply Papaskellariou-Kim - Lu to LTE system to improve a robustness of a RACH channel. (Girolamo; [0004])

Regarding claim 27, Papaskellariou teaches a method for access to unlicensed spectrum to a cell access that operates in an unlicensed radio frequency spectrum band;
Papaskellariou-Kim - Lu does not teach further comprising:
receiving a respective connection request message from at least one of a plurality of UEs, each respective connection request message comprising a respective device identifier, wherein the connection request message received fron the first UE comprises a first device identifier.
However, in an analogous art, Di Girolamo teaches further comprising:
receiving a respective connection request message from at least one of a plurality of UEs, each respective connection request message comprising a respective device identifier, wherein the connection request message received fron the first UE comprises a first device identifier( [0128]; UE sends request message to BS with its device identifier(RNTI)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Girolamo and apply them on the teaching of Papaskellariou -Kim - Lu to LTE system to improve a robustness of a RACH channel. (Girolamo; [0004])
Regarding claim 28, Papaskellariou teaches a method for access to unlicensed spectrum to a cell access that operates in an unlicensed radio frequency spectrum band;
Papaskellariou -Kim - Lu does not teach further comprising:
resolving channel contention between the plurality of UEs in favor of the first UE; and including the first device identifier in the response message. 
However, in an analogous art, Di Girolamo teaches further comprising: 
resolving channel contention between the plurality of UEs in favor of the first UE( [0098]-[0100]); and
including the first device identifier in the response message([0128]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Girolamo and apply them on the teaching of Papaskellariou-Kim - Lu to LTE system to improve a robustness of a RACH channel. (Girolamo; [0004])

11.   Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Papaskellariou (US 2016/0050667 A1) in view of Kim (US 2012/0002596 A1) {Also Patented as US 8767610 B2}, in view of Lu (US 2017/0150517 A1),  in view of Alanen (US 2015/0334751 A1).

Regarding claim 30, Papaskellariou teaches a method for access to unlicensed spectrum to a cell access that operates in an unlicensed radio frequency spectrum band;
Papaskellariou-Kim -Lu does not teach wherein the connection request message is transmitted during a preconfigured uplink clear channel assessment (CCA)-exempt transmission (CET) occasion.
However, in an analogous art, Alanen teaches wherein the connection request message is transmitted during a preconfigured uplink clear channel assessment (CCA)-exempt transmission (CET) occasion ([0026], transmit the scanning request message 300 through CCA,).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Alanen and apply them on the teaching of Papaskellariou-Kim - Lu to provide faster link setup, faster handovers and reduction in power consumption.( Alanen ;[0024])

Conclusion
12.	  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHEDI S ALEY whose telephone number is (571)270-0439.  The examiner can normally be reached on Mon, Tues, Thus, Fri: 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey M Rutkowski can be reached on 571-270-01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHEDI S ALEY/Examiner, Art Unit 2415     


/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415